Title: To Thomas Jefferson from James Wilkinson, 21 October 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Natchitaches Oct. 21st. 1806
                        
                        I find from a public print lately established in Kentucky, the main object of which is the ensuing
                            presidential Election, That the cause of Easton, Case, Lucas, Hammond & other Mal Contents of Louisiana, has made a
                            powerful acquisition in the Pen of John Wood, by whom I have “en passant” been bespattered with Obloquy, & slandered
                            with a degree of virulence & indecency surpassing all example, and this merely to gratify the Envy hatred & Malice of
                            the Marshall Family—
                        I have at times been fearful your Confidence might be Shaken, by the boldness of the vile Calumnies leveled
                            at me; but the reflection that I had not only Enjoyed but merited, the Confidence of General Washington & his
                            administration, anterior to the Introduction of Pickering, & that the same illustrious Character died my friend; &
                            that the honest but wrong-headed president Adams approved my Conduct in opposition to his Ministers; combined with the
                            consciousness that the Wealth & Power of the Wide World could not for a Moment divert my course from the path of Honor,
                            dissipated my apprehensions & determined me, not to descend to the task of refuting by living Testimony & authentic
                            Documents, every imputation alleged against me, from the most frivolous to the most foul; I therefore contented myself by
                            directing an Attorney to bring an Action of Slander against the printers, to test their Authorities in a Court of Justice.—But having placed my Hands on the enclosed, I have ventured to transmit them to you by this conveyance, and I regret
                            deeply that I cannot add to them, the numerous public & private Testimonials of Honor & applause, received from Genl.
                            Washington & his Secy. of War Genl. Knox—but those papers have been left behind me at Fort Adams.—
                        I am vain enough to believe those testimonies were not necessary to strengthen the confidence you have
                            reposed in me, but they may serve, should the Thread of my Life be unseasonably cut, to silence the misrepresentations of
                            my Enemies & to justify your predilection—In the mean time pardon, I beseach you, the honest pride which impels me to
                            bare my Bosom to you—My Ultimate views are limited to the acquisition of an Honourable Name—My Attachments to Life hang
                            by the precarious existence of an adored Wife—I have even contemned the sordid Interests of the World, & Estimate
                            property by its immediate Utility only—and it is the highest ambition of my Soul, on a proper occasion, to spend my last
                            Breath in the cause of my Country.—a frail Character but a Just one.—
                        To you I owe more than I will express, lest I should be suspected of adulation which I detest.—Suffice it
                            that I shall serve the Nation with Zeal & Integrity, and that your trust can never be disgraced
                        By Sir Your faithful & Obliged Soldier & Servant
                        
                            Ja: Wilkinson
                            
                        
                    